              IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF NEW YORK


RONNIE GUARNIERI,

                  Plaintiff,               Civil Action No.
                                           3:19-CV-0318 (GLS/DEP)
      v.

ERIC KELLEY, District Attorney's
Investigator, et al.,

                  Defendants


APPEARANCES:                               OF COUNSEL:

FOR PLAINTIFF:

RONNIE GUARNIERI, Pro Se
Broome County Correctional Facility
P.O. Box 2047
Binghamton, NY 13902-2047

FOR DEFENDANT:

NONE

DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE

              ORDER, REPORT, AND RECOMMENDATION

      This is a civil rights action brought by pro se plaintiff Ronnie

Guarnieri, an inmate confined to the Broome County Correctional Facility

("BCCF"), against a sitting judge, an investigator, an assistant district
attorney, and a county district attorney, arising out of a criminal

investigation that ultimately led to his arrest and conviction, based upon

two separate guilty pleas.

      Plaintiff's complaint, application for leave to proceed in forma

pauperis ("IFP"), and motion for the appointment of counsel have been

forwarded to me for review. Based upon my consideration of those

materials, I grant plaintiff's application for leave to proceed without

prepayment of fees, deny his request for the appointment of counsel, and

recommend that his complaint be dismissed, with leave to replead.

I.    BACKGROUND

      Plaintiff commenced this action by the filing of a complaint on or

about March 13, 2019. Dkt. No.1. According to plaintiff, in December of

2017, defendant Eric Kelley, an investigator employed by the Broome

County District Attorney's Office, conducted an illegal search of his

residence and seized a laptop computer as a result of that search. Dkt.

No. 1 at 4-5. That search and seizure led to plaintiff being arrested and

charged with petit larceny and subject to further investigation as a result of

that charge. Though plaintiff's complaint does not disclose many details

regarding the matter, it appears that plaintiff was later charged with




                                       2
criminal contempt in the second degree and confined to the BCCF.1 Id. at

5.

       In March of 2018, plaintiff appeared before defendant Hon. Veronica

M. Gorman in the Town of Union Court. Dkt. No. 1 at 5. Although

defendant Ganz, an assistant district attorney for the County of Broome,

offered plaintiff a plea that involved a sentence of a one-year period of

incarceration, plaintiff rejected that offer, and remained in custody as a

result. Id. One month later, plaintiff filed a pro se speedy trial motion,

which Justice Gorman failed to adjudicate. Id. at 6. Plaintiff asserts that

Justice Gorman colluded with defendant Ganz to deprive plaintiff of "his

liberty and a fair trial." Id. at 7.

       In August of 2018, plaintiff appeared before Justice Gorman and

entered a plea of guilty to the petit larceny charge. Id. at 6. Although

plaintiff was sentenced to time served, Justice Gorman "would not release

[plaintiff] until . . . [he] entered a guilty plea" with respect to the other

pending charge. Id. As a result, plaintiff appeared in the Village of Endicott

Court several days later and entered a plea to the charge of criminal



1       Although it is certainly far from clear from the face of the complaint, it appears
that only one of these two charges was connected to the seizure of the laptop, with the
petit larceny adjudicated in the Town of Union, while the criminal contempt charge was
adjudicated in the Village of Endicott. See generally Dkt. No. 1.

                                            3
contempt in the second degree, and was thereafter immediately released

from custody. Id. at 6, 8. Plaintiff alleges that notices of appeal have been

filed in connection with both of his guilty pleas. Id. at 6, 8.

       Plaintiff alleges that defendant Steve Cornwell, the District Attorney

for the County of Broome, was "negligent in overseeing the flawed case"

against plaintiff, while defendant Frank Bertoni, supervisor for the Town of

Union, "failed to oversee in his governmental employees in the execution

of their duties." Dkt. No. 1 at 7. As relief, plaintiff seeks "reparations" and

compensatory and punitive damages totaling $4 million. Id. at 9; Dkt. No.

5-1 at 2.

       Following the initial administrative closure of this action, plaintiff

submitted an amended application for leave to proceed without full

prepayment of fees. 2 Dkt. Nos. 5, 7. That IFP application includes the

requisite certification of the amounts of money in plaintiff's prison account

as well as his average account balance over the past six months. Dkt. No.

5 at 2.

II.    DISCUSSION



2        Plaintiff's initial request for leave to proceed IFP, Dkt. No. 2, was rejected as
incomplete, and he was ordered, on March 19, 2019, to either pay the full $400.00
filing fee in advance or submit a completed and signed IFP application within thirty
days. Dkt. No. 4.

                                              4
       A.      IFP Application

       When a civil action is commenced in a federal district court, the

statutory filing fee, currently set at $400.00, must ordinarily be paid. 3 28

U.S.C. § 1914(a). A court is authorized, however, to permit a litigant to

proceed IFP if it determines that he is unable to pay the required filing fee.

28 U.S.C. § 1915(a)(1). Because I conclude that plaintiff satisfies the

requirements to qualify for IFP status, his application for leave to proceed

without payment of the requisite filing fee is granted. 4 Dkt. Nos. 5, 6, 7.

       B.      Sufficiency of Plaintiff's Complaint

               1.      Governing Legal Standard

       Because I have found that plaintiff meets the financial criteria for

commencing this case IFP, I must next consider the sufficiency of the

claims set forth in his complaint in light of 28 U.S.C. § 1915(e), 1915A.

Section 1915(e) directs that, when a plaintiff seeks to proceed IFP, "the

court shall dismiss the case at any time if the court determines that . . . the

action . . . (i) is frivolous or malicious; (ii) fails to state a claim on which

3        The total cost for filing a civil action in this court is $400.00 (consisting of the civil
filing fee of $350.00, 28 U.S.C. § 1914(a), and an administrative fee of $50.00).
Although an inmate that has been granted IFP status is not required to pay the $50.00
administrative fee, he is required to pay, over time, the full amount of the $350.00 filing
fee regardless of the outcome of the action. 28 U.S.C. § 1915(b)(3).
4        Plaintiff is reminded that, although his IFP application has been granted, he will
still be required to pay fees that he incurs in this action, including copying and/or
witness fees.
                                                5
relief may be granted; or (iii) seeks monetary relief against a defendant

who is immune from such relief." 28 U.S.C. § 1915(e)(2)(B). Similarly, 28

U.S.C. § 1915A(b) directs a court to review any "complaint in a civil action

in which a prisoner seeks redress from a governmental entity or officer or

employee of a governmental entity," and to "identify cognizable claims or

dismiss the complaint, or any portion of the complaint, if the complaint . . .

is frivolous, malicious, or fails to state a claim upon which relief may be

granted; or . . . seeks monetary relief from a defendant who is immune

from such relief." 28 U.S.C. § 1915A(b); see also Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007) ("[W]e have found both sections [1915 and

1915A] applicable to prisoner proceedings in forma pauperis." (citation and

internal quotation marks omitted)).5

      In deciding whether a complaint states a colorable claim, a court

must extend a certain measure of deference in favor of pro se litigants,

Nance v. Kelly, 912 F.2d 605, 606 (2d Cir. 1990) (per curiam), and caution

should be exercised in ordering sua sponte dismissal of a pro se complaint

before the adverse party has been served and the parties have had an

5      To determine whether an action is frivolous, a court must look to see whether the
complaint "lacks an arguable basis either in law or in fact." Neitzke v. Williams, 490 U.S.
319, 325 (1989). "Dismissal of frivolous actions pursuant to 28 U.S.C. ' 1915e is
appropriate to prevent abuses of the process of the court," Nelson, 2008 WL 268215, at *1
n.3, and "to discourage the filing of [baseless lawsuits], and [the] waste of judicial . . .
resources," Neitzke, 490 U.S. at 327

                                           6
opportunity to address the sufficiency of plaintiff's allegations. Anderson v.

Coughlin, 700 F.2d 37, 41 (2d Cir. 1983). The court, however, also has an

overarching obligation to determine that a claim is not legally frivolous

before permitting a pro se plaintiff's complaint to proceed. See, e.g.,

Fitzgerald v. First E. Seventh St. Tenants Corp., 221 F.3d 362, 363 (2d

Cir. 2000) (holding that a district court may sua sponte dismiss a frivolous

complaint, notwithstanding the fact that the plaintiff paid the statutory filing

fee). "Legal frivolity . . . occurs where 'the claim is based on an

indisputably meritless legal theory [such as] when either the claim lacks an

arguable basis in law, or a dispositive defense clearly exists on the face of

the complaint.' " Aguilar v. United States, Nos. 99-MC-0304, 99-MC-0408,

1999 WL 1067841, at *2 (D. Conn. Nov. 8, 1999) (quoting Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998)); see also

Neitzke v. Williams, 490 U.S. 319 (1989); Pino v. Ryan, 49 F.3d. 51, 53

(2d Cir. 1995) ("[T]he decision that a complaint is based on an indisputably

meritless legal theory, for purposes of dismissal under section 1915(d),

may be based upon a defense that appears on the face of the

complaint.").

      When reviewing a complaint under sections 1915(e) and 1915A, the

court is guided by the Federal Rules of Civil Procedure. Specifically, Rule


                                       7
8 provides that a pleading must contain "a short and plain statement of the

claim showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2).

The purpose of Rule 8 "is to give fair notice of the claim being asserted so

as to permit the adverse party the opportunity to file a responsive answer,

prepare an adequate defense and determine whether the doctrine of res

judicata is applicable." Powell v. Marine Midland Bank, 162 F.R.D. 15, 16

(N.D.N.Y. 1995) (McAvoy, J.) (emphasis omitted) (quoting Brown v.

Califano, 75 F.R.D. 497, 498 (D.D.C.1977)) (internal quotation marks

omitted).

      A court should not dismiss a complaint if the plaintiff has stated

"enough facts to state a claim to relief that is plausible on its face." Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the

misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Twombly, 550 U.S. at 556). Although the court should construe the factual

allegations of a complaint in a light most favorable to the plaintiff, "the

tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions." Iqbal, 556 U.S. at 678.

"Threadbare recitals of the elements of a cause of action, supported by


                                        8
mere conclusory statements, do not suffice." Id. (citing Twombly, 550 U.S.

at 555). Thus, "where the well-pleaded facts do not permit the court to

infer more than the mere possibility of misconduct, the complaint has

alleged—but it has not 'show[n]'—'that the pleader is entitled to relief.' " Id.

at 679 (alteration in original) (quoting Fed. R. Civ. P. 8(a)(2)).

            2.    Analysis of Plaintiff's Claims

                  a.     Defendant Justice Gorman

      One of the defendants named in plaintiff's complaint is the Hon.

Veronica Forman, a sitting town justice. "It is well settled that judges

generally have absolute immunity from suits for money damages for their

judicial actions." Bliven v. Hunt, 579 F.3d 204, 209 (2d Cir. 2009) (citations

omitted). This immunity is "from suit, not just from ultimate assessment of

damages." Mireles v. Waco, 502 U.S. 9, 11 (1991) (citation omitted). The

1996 Congressional amendments to section 1983 further barred injunctive

relief and provided that "in any action brought against a judicial officer for

an act or omission taken in such officer's judicial capacity, injunctive relief

shall not be granted unless a declaratory decree was violated or

declaratory relief was unavailable." Federal Courts Improvement Act of

1996, Pub. L. No. 104–317, § 309(c), 110 Stat. 3847, 3853 (1996); see

also Montero v. Travis, 171 F.3d 757 (2d Cir. 1999). Therefore, a judge is


                                       9
immune from all forms of suit unless he has acted either beyond the

judge's judicial capacity, or "in the complete absence of all jurisdiction."

Bobrowsky v. Yonkers Courthouse, 777 F. Supp. 2d 692, 711 (S.D.N.Y.

2011) (quoting Mireles, 502 U.S. at 11) (internal quotation marks omitted).

      In determining whether or not the judge acted in the "clear absence

of all jurisdiction," the judge's jurisdiction is to be construed broadly, "and

the asserted immunity will only be overcome when the 'judge clearly lacks

jurisdiction over the subject matter.' " Ceparano v. Southampton Justice

Court, 404 F. App'x 537, 539 (2d Cir. 2011) (quoting Maestri v. Jutkofsky,

860 F.2d 50, 52 (2d Cir. 1988)). "Whether a judge acted in a 'judicial

capacity' depends on the 'nature of the act [complained of] itself, i.e.,

whether it is a function normally performed by a judge, and [on] the

expectations of the parties, i.e., whether they dealt with the judge in his

judicial capacity.' " Ceparano, 404 F. App'x. at 539 (quoting Stump v.

Sparkman, 435 U.S. 349, 362 (1978)). "Further, if the judge is performing

in his judicial capacity, the 'judge will not be deprived of immunity because

the action he took was in error, was done maliciously, or was in excess of

his authority; rather, he will be subject to liability only when he has acted in

the clear absence of all jurisdiction.' " Ceparano, 404 F. App'x at 539

(internal quotation marks omitted) (quoting Stump, 435 U.S. at 362).


                                       10
"Judges are not, however, absolutely 'immune from liability for nonjudicial

actions, i.e., actions not taken in the judge's judicial capacity.' " Bliven, 579

F.3d at 209 (quoting Mireles, 502 U.S. at 11). While absolute judicial

immunity does not bar claims for prospective injunctive relief, such relief is

not available under § 1983 absent an allegation of a violation of a prior

declaratory decree or that declaratory relief was unavailable. See Montero

v. Travis, 171 F.3d 757, 761 (2d Cir. 1999) (citation omitted).

      In the present matter, plaintiff alleges that:

            [Justice] Gorman committed [j]udicial misconduct;
            blackmail[;] extortion and colusion with ADA Ganz
            to deny the Plaintiff of his [l]iberty and a fair trial.

Dkt. No. 1 at 7 (errors in original). These allegations are wholly conclusory,

devoid of any factual details or enhancement, and therefore cannot pass

muster under Rule 8 and Iqbal.

      In addition, plaintiff alleges that he filed a speedy trial motion and

that Justice Gorman failed to acknowledge the application or otherwise

render a decision on it. Dkt. No. 1 at 6. Justice Gorman's role in

adjudicating motions is clearly part of her judicial responsibilities and is

thus within the ambit of judicial immunity. Accordingly, I recommend that

all claims against Justice Gorman be dismissed.

                  b.     Defendant Ganz


                                       11
      Another of the defendants named in plaintiff's complaint is Assistant

District Attorney Ganz. The claims against that defendant are arise from

his role in prosecuting criminal charges against plaintiff.

      It is well-established that "prosecutors are entitled to absolute

immunity for that conduct 'intimately associated with the judicial phase of

the criminal process.' " Hill v. City of New York, 45 F.3d 653, 660-61 (2d

Cir. 1995) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976)). "In

determining whether absolute immunity [applies], we apply a 'functional

approach,' looking at the function being performed rather than to the office

or identity of the defendant." Hill, 45 F.3d at 660 (quoting Buckley v.

Fitzsimmons, 509 U.S. 259, 269 (1993)); see also Bernard v. Cty. of

Suffolk, 356 F.3d 495, 504 (2d Cir. 2004) ("The appropriate inquiry . . . is

not whether authorized acts are performed with a good or bad motive, but

whether the acts at issue are beyond the prosecutor's authority."); Dory v.

Ryan, 25 F.3d 81, 83 (2d Cir. 1994) (finding that prosecutorial immunity

protects prosecutors from liability under section 1983 "for virtually all acts,

regardless of motivation, associated with his function as an advocate").

      In this case, much like the allegations against the allegations against

Justice Gorman, plaintiff's allegations with respect to defendant Ganz are

conclusory and unsupported by any factual enhancement, and therefore


                                      12
fail to satisfy the governing pleading requirements under Rule 8 and Iqbal.

See generally Dkt. No. 1. Accordingly, I recommend that the claims

against defendant Ganz be dismissed.

                   c.    Defendants Cornwell and Bertoni

      As supervisors, defendants Cornwell and Bertoni cannot be held

liable for damages under section 1983 solely by virtue of their roles as

supervisors, nor can their liability be predicated upon respondeat superior.

Richardson v. Goord, 347 F.3d 431, 435 (2d Cir. 2003); Wright v. Smith,

21 F.3d 496, 501 (1994). To establish responsibility on the part of a

supervisory official for a civil rights violation, a plaintiff must demonstrate

that the individual (1) directly participated in the challenged conduct; (2)

after learning of the violation through a report or appeal, failed to remedy

the wrong; (3) created or allowed to continue a policy or custom under

which unconstitutional practices occurred; (4) was grossly negligent in

managing the subordinates who caused the unlawful event; or (5) failed to

act on information indicating that unconstitutional acts were occurring.

Iqbal v. Hasty, 490 F.3d 143, 152–53 (2d Cir. 2007), rev'd on other

grounds sub nom. Ashcroft v. Iqbal, 556 U.S. 662 (2009); see also

Richardson, 347 F.3d at 435; Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir.

1995); Wright, 21 F.3d at 501.


                                       13
      In this instance, plaintiff's complaint contains no factual contentions

from which it can be inferred that defendants Cornwell and Bertoni are

responsible for a civil rights violation. See generally Dkt. No. 1. The

complaint contains only naked assertions that defendant Cornwell was

"negligent in overseeing the flawed case" and defendant Bertoni "failed to

oversee his governmental employees in the execution of their duties." Id.

at 7. The complaint does not contain any further factual enhancement with

respect to these allegations. Under these circumstances I recommend that

plaintiff's claims against defendants Cornwell and Bertoni be dismissed for

lack of personal involvement.

                    d.     Defendant Kelley

      Plaintiff's remaining claims, in which he asserts against defendant

Kelley, appear to be directed as constitutional violations alleged to have

resulted in his criminal conviction. 6 Dkt. No. 1 at 4-5, 7 In Heck v.

Humphrey, 512 U.S. 477 (1994), the Supreme Court held that,

             to recover damages for allegedly unconstitutional
             conviction or imprisonment, or for other harm
             caused by actions whose unlawfulness would
             render a conviction or sentence invalid, a § 1983
             plaintiff must prove that the conviction or sentence

6       Plaintiff's complaint makes passing reference to his belief that he was
maliciously prosecuted. Dkt. No. 1 at 7. The court assumes, for purposes of this report
and recommendation, that plaintiff intended to assert this claim against defendant
Kelley.
                                          14
            has been reversed on direct appeal, expunged by
            executive order, declared invalid by a state tribunal
            authorized to make such determination, or called
            into question by a federal court’s issuance of a writ
            of habeas corpus, 28 U.S.C. § 2254.

Heck, 512 U.S. at 486-87; see also Estes v Doe, No. 97-CV-8133, 1999

WL 983886, at *3 (S.D.N.Y. Oct. 29, 1999) (quoting Heck). "A claim for

damages relating to a conviction that has not been so invalidated is not

cognizable under Section 1983." Estes, 1999 WL 983886, at *3.

      Here, although plaintiff contends that he filed notices of appeal in

connection with each of his guilty pleas, plaintiff’s complaint does not

allege that those appeals have been resolved in his favor, or that he has

otherwise successfully invalidated the convictions that he now seeks to

challenge. Until such convictions are rendered invalid or overturned,

plaintiff cannot maintain a civil rights action for malicious prosecution. See,

e.g., Estes, 1999 WL 983886, at *3 ("[U]nless plaintiff demonstrates that

his plea has already been invalidated, his [malicious prosecution] claim

must be dismissed if it necessarily implies the invalidity of such

conviction.").

      Plaintiff's Fourth Amendment claim requires some additional

discussion, however, because the Supreme Court and the Second Circuit

have both recognized that Fourth Amendment claims are not ordinarily


                                      15
barred by Heck because, in light of exceptions to the exclusionary rule—

such as the independent source doctrine and the inevitable discovery

doctrine—a favorable outcome on a claim pursuant to 28 U.S.C. § 1983

would not necessarily demonstrate the invalidity of a related conviction.

Heck, 512 U.S. at 487 n.7; Fifield v. Barrancotta, 353 F. App'x 479, 480-81

(2d Cir. 2009). Nonetheless, Heck may be still be applicable where "the

conviction was dependent on evidence obtained as a result of the arrest,"

or, put another way, "the evidence underlying the conviction was the fruit

of such unlawful actions." Fifield, 353 F. App'x at 481 (citing Covington v.

City of New York, 171 F.3d 117, 123 (2d Cir. 1999)). Thus, "[t]o determine

if a [s]ection 1983 claim alleging an unlawful search would necessarily

imply the invalidity of his conviction, the Court must 'ascertain whether

plaintiff could have been convicted even if the . . . evidence [from the

allegedly illegal search were] suppressed[.]' " Corley v. Vance, 15-CV-

1800, 2015 WL 4164377, at *4 (S.D.N.Y. June 22, 2015) (alterations in

original) (quoting Bibbins v. Nextel Commc'ns, Inc., No. 08-CV-5075, 2010

WL 4503120, at *4 (S.D.N.Y. Nov.19, 2010)).

      Here, although Heck may potentially bar plaintiff's claim that

defendant Kelley illegally seized his laptop computer, it is difficult to

discern from plaintiff's complaint whether he would have been convicted


                                       16
upon his plea of guilty even if the evidence from the allegedly illegal

search had been suppressed. However, plaintiff's claim suffers from the

same deficiencies as the remainder of his complaint. Plaintiff's allegations

that defendant Kelley illegally seized his laptop computer are conclusory

and unsupported by any factual enhancement, and therefore fail to satisfy

the governing pleading requirements under Rule 8 and Iqbal.

      For this reason, I recommend that the plaintiff's remaining claims

against defendant Kelley be dismissed.

      C.    Whether to Permit Amendment

      Ordinarily, a court should not dismiss a complaint filed by a pro se

litigant without granting leave to amend at least once "when a liberal

reading of the complaint gives any indication that a valid claim might be

stated." Branum v. Clark, 927 F.2d 698, 704-05 (2d Cir. 1991); see also

Fed. R. Civ. P. 15(a)(2) ("The court should freely give leave when justice

so requires."); Mathon v. Marine Midland Bank, N.A., 875 F. Supp. 986,

1003 (E.D.N.Y. 1995) (permitting leave to replead where court could not

"determine that the plaintiffs would not, under any circumstances, be able

to allege a civil RICO conspiracy"). An opportunity to amend is not

required, however, where "the problem with [the plaintiff's] causes of

action is substantive" such that "better pleading will not cure it." Cuoco v.


                                      17
Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000); see also Cortec Indus. Inc. v.

Sum Holding L.P., 949 F.2d 42, 48 (2d Cir. 1991) ("Of course, where a

plaintiff is unable to allege any fact sufficient to support its claim, a

complaint should be dismissed with prejudice."). Stated differently,

"[w]here it appears that granting leave to amend is unlikely to be

productive, . . . it is not an abuse of discretion to deny leave to amend."

Ruffolo v. Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir. 1993); accord

Brown v. Peters, No. 95-CV-1641, 1997 WL 599355, at *1 (N.D.N.Y. Sept.

22, 1997) (Pooler, J.).

      In this case, I am unable to say with complete confidence that, if

granted leave to amend, plaintiff could not allege facts demonstrating the

existence of plausible claims against one or some of defendants.

Accordingly, I recommend that leave to amend be granted.

      If plaintiff chooses to file an amended complaint, he should note that

the law in this circuit clearly provides that " 'complaints relying on the civil

rights statutes are insufficient unless they contain some specific

allegations of fact indicating a deprivation of rights, instead of a litany of

general conclusions that shock but have no meaning.' " Hunt v. Budd, 895

F. Supp. 35, 38 (N.D.N.Y. 1995) (McAvoy, J.) (quoting Barr v. Abrams,

810 F.2d 358, 363 (2d Cir. 1987)); Pourzandvakil v. Humphry, No. 94-CV-


                                        18
1594, 1995 WL 316935, at *7 (N.D.N.Y. May 22, 1995) (Pooler, J.).

Therefore, in any amended complaint, plaintiff must clearly set forth the

facts that give rise to the claims, including the dates, times, and places of

the alleged underlying acts, and each individual who committed each

alleged wrongful act. In addition, the revised pleading should allege facts

demonstrating the specific involvement of any of the named defendants in

the constitutional deprivations alleged in sufficient detail to establish that

they were tangibly connected to those deprivations. Bass v. Jackson, 790

F.2d 260, 263 (2d Cir. 1986). Finally, plaintiff is informed that any such

amended complaint will replace the existing complaint, and must be a

wholly integrated and complete pleading that does not rely upon or

incorporate by reference any pleading or document previously filed with

the court. See Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d

Cir. 1994) ("It is well established that an amended complaint ordinarily

supersedes the original, and renders it of no legal effect." (internal

quotation marks omitted)).

      D.    Plaintiff's Motion for Appointment of Counsel

      As was previously noted, accompanying plaintiff’s complaint in this

action is a request for the assignment of counsel to represent him in this

action pro bono. Dkt. No. 6.


                                       19
      The statute that governs IFP proceedings provides, in relevant part,

that "[t]he court may request an attorney to represent any person unable to

afford counsel." 28 U.S.C. § 1915(e)(1); see also Hodge v. Police Officers,

802 F.2d 58, 61-62 (2d Cir. 1986). That section, however, does not require

that counsel be appointed for every indigent civil litigant. Although the

United States Constitution assures that indigent litigants have "meaningful

access" to the courts, it does not guarantee that all such parties will

receive the benefit of pro bono representation. Hodge, 802 F.2d at 60

(quoting Bounds v. Smith, 430 U.S. 817, 823 (1977)). Instead, section

1915(e) confers broad discretion on the courts to appoint counsel to

deserving indigent litigants in appropriate circumstances. Hodge, 802 F.2d

at 60-62.

      While the appointment of counsel to represent indigent parties in civil

suits is authorized by statute, when that authority is exercised, the court is

required to call upon attorneys to donate their time pro bono, to the benefit

of indigent litigants and the court. In deference to the limited resources

available to the court to serve the interests of the many indigent litigants

who pursue claims before them, and recognizing the "thankless burden"

associated with such assignments, Miller v. Pleasure, 296 F.2d 283, 285

(2d Cir. 1961), courts should not grant such applications indiscriminately,


                                      20
but instead must exercise sound judgment and restraint in doing so.

Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172 (2d Cir. 1989).

      There is no bright line test to be applied when a pro se, indigent civil

litigant seeks appointment of counsel. Hendricks v. Coughlin, 114 F.3d

390, 392-93 (2d Cir. 1997). The factors informing the decision of whether

to exercise discretion in favor of appointing counsel were summarized by

the Second Circuit in its decision in Hodge:

            In deciding whether to appoint counsel . . . , the
            district judge should first determine whether the
            indigent’s position seems likely to be of substance.
            If the claim meets the threshold requirement, the
            court should then consider the indigent’s ability to
            investigate the crucial facts, whether conflicting
            evidence implicating the need for cross-examination
            will be the major proof presented to the factfinder,
            the indigent’s ability to present the case, the
            complexity of the legal issues and any special
            reason in that case why appointment of counsel
            would be more likely to lead to a just determination.

Hodge, 802 F.2d at 61-62. In weighing these factors, each case must be

decided on its own merits. Velasquez v. O'Keefe, 899 F. Supp. 972, 974

(N.D.N.Y. 1995) (McAvoy, J.) (citing Hodge, 802 F.2d at 61). Of these

criteria, the Second Circuit has "stressed the importance of the apparent

merits of the indigent’s claims." Cooper, 877 F.2d at 172. While a plaintiff

need not demonstrate that he can win his case without the aid of counsel,



                                      21
he does have to show "likely merit." McDowell v. State of N.Y., No. 91-CV-

2440, 1991 WL 177271, at *1 (S.D.N.Y. 1991).

       This action was only recently commenced and, as was discussed

above, I am recommending that the court dismiss plaintiff’s complaint as

failing to survive threshold review under 28 U.S.C. §§ 1915(e), 1915A.

This is a clear indication that the matter is not likely of substance. For that

reason, plaintiff’s request for the appointment of counsel is likewise

denied, without prejudice to renewal in the event the action proceeds.

III.   SUMMARY, ORDER, AND RECOMMENDATION

       Having reviewed plaintiff's request for leave to proceed without

prepayment of fees, I find that it is complete and demonstrates his

entitlement to that status. Turning to the merits of plaintiff's complaint,

however, and applying the standard set forth in 28 U.S.C. §§ 1915(e),

1915A, I conclude that plaintiff's complaint fails to state a cognizable claim

against any of defendants. For this reason, I recommend that plaintiff's

motion for the appointment of counsel be denied. Accordingly, it is hereby

       ORDERED that plaintiff's amended application for leave to proceed

in this action without prepayment of fees (Dkt. No. 5) is GRANTED; and it

is further




                                       22
       ORDERED that plaintiff’s motion for appointment of counsel in the

action (Dkt. No. 6) is DENIED, without prejudice to renewal; and it is

further respectfully

       RECOMMENDED that plaintiff's complaint in this action (Dkt. No. 1)

be DISMISSED, with leave to replead within thirty days of the date of any

decision and order adopting this report.

       NOTICE: Pursuant to 28 U.S.C. § 636(b)(1), the parties may lodge

written objections to the foregoing report. Such objections must be filed

with the clerk of the court within FOURTEEN days of service of this

report.7 FAILURE TO SO OBJECT TO THIS REPORT WILL PRECLUDE

APPELLATE REVIEW. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d),

72; Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993).

       The clerk of the court shall serve a copy of this order, report, and

recommendation on plaintiff in accordance with the local rules.



Date: April 4, 2019
      Syracuse, New York

7      If you are proceeding pro se and are served with this order, report and
recommendation by mail, three additional days will be added to the fourteen-day
period, meaning that you have seventeen days from the date the order, report and
recommendation was mailed to you to serve and file objections. Fed. R. Civ. P. 6(d). If
the last day of that prescribed period falls on a Saturday, Sunday, or legal holiday, then
the deadline is extended until the end of the next day that is not a Saturday, Sunday, or
legal holiday. Fed. R. Civ. P. 6(a)(1)(C).

                                           23
